*42MEMORANDUM **
Cecilia Rossano De La Cruz and her husband Gabriel De La Cruz Arroyo, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) denial of their motion to reopen their deportation proceedings due to ineffective assistance of counsel. Because the transitional rules apply, Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction under 8 U.S.C. § 1105a(a). We review for abuse of discretion a denial of a motion to reopen, Sharma v. INS, 89 F.3d 545, 547 (9th Cir.1996), and we deny the petition for review.
The BIA did not abuse its discretion in denying Petitioners’ motion to reopen because Petitioners did not demonstrate that the assistance of an immigration specialist caused them prejudice. See Iturribarria v. INS, 321 F.3d 889, 899 (9th Cir.2003) (petitioner must show prejudice in order to demonstrate ineffective assistance of counsel).
Petitioners’ contention that they did not knowingly, intelligently and voluntarily waive their right to counsel at their deportation proceedings is not supported by the record. The Immigration Judge specifically advised petitioners to obtain counsel to represent Petitioners in court, and Petitioners chose to proceed without doing so. See Ramirez v. INS, 550 F.2d 560, 565 (9th Cir.1977).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.